Citation Nr: 0504666	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to Agent Orange 
exposure.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran, who had active service from January 1967 to July 
1970, died in July 2002.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Additionally, the Board notes that, in July 2003, the 
appellant presented testimony before a Decision Review Office 
(DRO) at the RO with respect to the issues on appeal.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  During his lifetime, the veteran did not establish 
service connection for any disabilities. 

3.  The veteran died on July [redacted], 2002.  The original death 
certificate lists the immediate cause of death as metastatic 
adenocarcinoma; no other conditions are listed.

4.  Metastatic adenocarcinoma was not present during service 
or manifested within one year after service.    

5.  While the veteran is presumed to have been exposed to 
Agent Orange during his Vietnam service, the veteran was not 
diagnosed as having any of the disorders which may be 
presumed to have been due to herbicide exposure, and there is 
no competent medical evidence that the veteran's death was 
related to herbicide exposure.  


CONCLUSIONS OF LAW

1.  A service-connected disability or one which could be 
presumed to have been incurred in service did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2004). 

2.  Eligibility requirements for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002); 38 C.F.R. §§ 3.807, 21.3020, 212.3021(a)(2) 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has been 
informed of the evidence needed to show her entitlement to 
her claim via the August 2002 RO letter, the August 2003 
statement of the case, and the October 2003 RO letter.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the appellant was given the benefit of 
presenting testimony and/or evidence during a hearing on 
appeal, and did so on July 15, 2003.  As no additional 
evidence, which may aid the appellant's claim or might be 
pertinent to the bases of the claim, has been submitted or 
identified, the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In particular, the RO 
asked the appellant to tell VA about any additional 
information or evidence that the appellant wanted VA to try 
and get for her and to send VA the evidence that was needed 
as soon as possible.  By various informational letters, and a 
statement of the case VA satisfied the fourth element of the 
notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the appellant is not prejudiced by the 
Board's consideration of her claim as VA has already met all 
notice and duty to assist obligations to the appellant under 
the VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing her claim.  
She has, by information letters, a rating decision, and a 
statement of the case of the case, been advised of the 
evidence considered in connection with her appeal and what 
information VA and the appellant would provide.  Thus, the 
Board finds that there has been no prejudice to the appellant 
that would warrant further notification or development.  As 
such, the appellant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard, 4 Vet. App. at 393.

 Service Connection for the Cause of the Veteran's Death.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2004).  A 
service-connected disability is one that was contracted in a 
line of duty and was incurred in or aggravated during active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for 
certain chronic diseases, such as a malignant tumor, when the 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered part of the original 
condition.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (Court) has further held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  However, notwithstanding any 
other provision of law, for claims filed after June 10, 1998, 
a veteran's disability or death shall not be considered to 
have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service on the basis that it resulted from injury or 
disease attributable to the use of tobacco products by the 
veteran during the veteran's service.  38 U.S.C.A. § 1103.

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principle or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principle cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. 
§ 3.312(b).  A contributory cause of death is one, which 
contributes substantially or materially to death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(b).  Service-connected disabilities or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to the extent that would render 
the person less capable of resisting the effects of either 
disease or injury primarily causing death.  38 C.F.R. § 
3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In the present case, the veteran did not establish service 
connection for any disabilities during his lifetime.  The 
death certificate reflects that the veteran died on July [redacted], 
2002 due to metastatic adenocarcinoma.

The Board notes that the veteran's service medical records 
contain no references to metastatic adenocarcinoma (colon 
cancer).  Furthermore, the veteran's separation examination 
in June 1970 was normal and made no mention of metastatic 
adenocarcinoma (colon cancer).  The service medical records 
therefore contain no indication that the veteran's metastatic 
adenocarcinoma (colon cancer) was incurred in or aggravated 
by his active service.  

There is also no evidence that the disorder listed on the 
veteran's death certificate manifested itself within one year 
after his discharge from service.  The earliest submitted 
records diagnosing the veteran with metastatic adenocarcinoma 
(colon cancer) are dated in 2001 nearly 30 years after the 
veteran's discharge from active service.  As was mentioned 
earlier the death certificate indicates that the veteran died 
due to metastatic adenocarcinoma.  The death certificate does 
not contain any indication that the veteran's death was 
related to his service.  

Private medical records submitted include treatment reports 
from the St. Joseph Hospital and the Fawcett Memorial 
Hospital dated from October 2001 to June 2002.  In summary, 
these records document the diagnosis and treatment the 
veteran received for his cancer, but do not indicate that the 
cause of veteran's cancer was due to his active service, to 
include exposure to herbicides.   

The appellant presented sworn testimony at a hearing at the 
RO in July 2003. At the hearing, the appellant testified that 
she has received no opinions from medical doctors relating 
the veteran's cancer to his active service, including his 
exposure to Agent Orange.  Additionally, she submitted a list 
of symptoms the veteran experienced which are also known to 
be a result of Agent Orange exposure.  

With respect to the claim that the veteran's death was due to 
exposure to Agent Orange in service, the Board notes that the 
veteran's DD-214 shows that he had service in Vietnam, so 
exposure to Agent Orange and other herbicide agents may be 
presumed.  For establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, a veteran who during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, shall 
be presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to such agents 
during service.  38 U.S.C.A. § 1116(f). 

Under 38 C.F.R. § 3.309(e), certain disease may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes: chloracne or other 
acneform disease consistent with chloracne; Type 2 (adult 
onset) diabetes; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory 
cancers; and, soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).  
Chloracne, porphyria cutanea tarda, and subacutre peripheral 
neuropathy must be manifest within one year after the last 
exposure to a herbicide agent.  38 C.F.R. § 3.307(a)(6). 

Service connection can be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e); see also Brock v. Brown, Vet App. 155, 162 
(1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e), 
the presumption of service connection related to Agent Orange 
is not available.  See McCartt v. West, 12 Vet. App. 164 
(1999). 

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also 
Notice, 61 Fed. Reg. 41, 442-49 (1996). Recently, the 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Even if an appellant is not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  However, where the issue 
involves a question of medical causation, competent evidence 
is required.  See Grovttveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Since the metastatic adenocarcinoma listed on the veteran's 
death certificate is not among the listed disease, the 
veteran's death may not be presumed to have been due to Agent 
Orange exposure.  Additionally, the record otherwise does not 
include any competent medical opinion relating the veteran's 
death to his active service, to include exposure to 
herbicides.  In summary, the preponderance of the evidence 
shows that metastatic adenocarcinoma (colon cancer) was not 
present during service or manifested within one year after 
service.  There is no basis for concluding that it was 
developed as a result of any incident in service, to include 
exposure to herbicides.  Accordingly, the Board concludes 
that a service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record and for the reasons discussed above, the Board 
finds that the evidence is not in relative equipoise, and 
thus, the benefit of the doubt rule is not for application in 
this case.

Eligibility to Survivors' and Dependent's Educational 
Assistance 

In order to establish entitlement to educational benefits 
under Chapter 35, VA regulations provide that the applicant 
must meet certain criteria.  The applicant must be the 
dependent of a veteran who was discharged from service under 
conditions other than dishonorable, and the veteran must have 
died as a result of a service-connected disability or had a 
permanent and total service-connected disability at the time 
of his or her death.  38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2002).  In the instant case, the veteran did not die from a 
service-connected disability, nor was he permanently and 
totally disabled at the time of his death from a service-
connected disability.

The Board is bound by the regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 2002).  Thus, for the reasons stated 
above, the Board has no legal authority to grant educational 
assistance benefits under Chapter 35.  Consequently, 
entitlement to educational assistance under Chapter 35 is 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law and not the evidence is dispositive of 
the issue, the claim must be denied because of a lack of 
entitlement under the law).





ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


